DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, please insert “block” prior to “copolymer”.  

Claim 7 is objected to because of the following informalities:  In line 6, please insert “block” prior to “copolymer”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor as the invention.  There is insufficient antecedent basis for the term “the propylene polymer” in line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 108795064).  
Example 1 of Cheng et al. discloses an elastomer composition comprising 16 wt % of a styrene-ethylene/propylene-styrene (SEPS) resin, 7.2 wt % of polypropylene, 26 wt % of a mineral oil, 28 wt % of a mineral filler, and 0.7 wt % of a coupling agent.  The SEPS has an intermediate molecular weight in a range of 70,000 to 120,000.  The coupling agent is maleic anhydride grafted vinyl acetate copolymer, maleic anhydride grafted SEBS, or maleic anhydride grafted polypropylene.  The mineral filler is calcium carbonate, talc, or barium sulfate.   

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 101676327); supplemental evidence furnished in Zhao (US 8,877,855) and Yungsox 5090T - PP material data sheet.    
Example 2 of Ge et al. discloses an elastomer composition comprising 28 wt % of a styrene-ethylene/butylene-styrene (SEBS) resin (G1651), 13.6 wt % of a polypropylene homopolymer (5090T), 37 wt % of a mineral oil, 18 wt % of a mineral filler (BaSO4), and 0.7 wt % of a maleic anhydride grafted SEBS.  Table 6 of Zhao shows that Kraton G1651 has a number average molecular weight Mn of less than about 200,000 Da.  The material data sheet for Yungsox 5090T -PP shows that the polypropylene has a MFR of 15 g/10 min.   
The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 101096440) in view of Ge et al. (CN 101676327)  
Lin et al. teaches a thermoplastic elastomer floor material comprising 100 wt % of styrene-ethylene/butylene-styrene (SEBS) selected from the group consisting of high molecular weight SEBS, low molecular weight SEBS, maleic anhydride modified SEBS, acrylate modified SEBS, or a mixture of at least two thereof, 75-125 wt % of rubber filling oil, 20-60 wt % of polypropylene, 200-400 wt% of mineral filler selected from calcium carbonate, wollastonite, or talc, 0.8-1.2 wt % of lubricant, and 0.45-0.70 wt % of aging retarder.  Example 3 shows a formulation comprising 12 wt % of low molecular weight SEBS, 3 wt % of a maleic anhydride modified SEBS, 18 wt % of a mineral oil, 3 wt % of polypropylene homopolymer, 6 wt % of polypropylene copolymer, 29 wt % of wollanstonite, and 29 wt % of talc.  One of ordinary skill in the art would have found it obvious to make varying formulations within the scope of the invention and arrive at claimed invention.  For instance, the person of ordinary skill in the art would have found it obvious use a lower quantity of filler, such as using 29 wt % of talc, in order to change the aesthetic or mechanical properties of the flooring material, wherein the resulting formulation has a quantity of mineral oil within the range set forth in instant claims.  While reference does not identify the low molecular weight SEBS, one of ordinary skill in the art would have found it obvious from Ge et al. to use commercially available Kraton G1651 as the low molecular weight SEBS.  Inventive thermoplastic elastomer floor material can be used in commercial and household buildings, as well as in sports and fitness venues and in transportation vehicles such as a train, an automobile or a ship.    




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 22, 2022